The Savannah Bancorp, Inc. April 19, 2011 For Release: Immediately Savannah Bancorp Reports First Quarter Results SAVANNAH, GA(Globe Newswire) – April 19, 2011 - The Savannah Bancorp, Inc. (Nasdaq: SAVB) reported net income for the first quarter 2011 of $126,000 compared to a net loss of $488,000 for the first quarter 2010.Net income per diluted share was 2 cents in the first quarter of 2011 compared to net loss per diluted share of 8 cents in 2010.The quarter over quarter increase in earnings resulted primarily from an increase in net interest income and a decrease in the provision for loan losses.Pretax earnings before the provision for loan losses and gain/loss on sale of securities and foreclosed assets were $4,371,000 in the first quarter 2011 compared to $4,343,000 in 2010.Other growth and performance ratios are included in the attached financial highlights. Total assets decreased 0.8 percent to $1.04 billion at March 31, 2011, down $8 million from $1.05 billion a year earlier.Loans totaled $819 million compared to $869 million one year earlier, a decrease of 5.7 percent.Deposits totaled $898 million and $902 million at March 31, 2011 and 2010, respectively, a decrease of 0.4 percent.Shareholders’ equity was $85.9 million at March 31, 2011 compared to $77.9 million at March 31, 2010.The Company’s total capital to risk-weighted assets ratio was 12.56 percent at March 31, 2011, which exceeds the 10 percent required by the regulatory agencies to maintain well-capitalized status. John C. Helmken II, President and CEO, said, “Our bankers continue to exhibit the pricing discipline that is always very important, even more so in today’s environment with so many unprecedented challenges.Our first quarter net interest margin was 3.73 percent, a 9 basis point increase over last year and up 16 basis points over year end.We continue to do an excellent job of controlling and maximizing the variables that we can.In addition, our noninterest expense was down 4.9 percent versus the first quarter of 2010.We continue to play offense but identifying solid, credit worthy borrowers at an acceptable margin is a challenge.We are soliciting relationships from our competitors but have seen defensive loan pricing creep back into the market.” The allowance for loan losses was $22,363,000, or 2.73 percent of total loans at March 31, 2011 compared to $19,611,000 or 2.26 percent of total loans a year earlier.Nonperforming assets were $48,752,000 or 4.69 percent of total assets at March 31, 2011 compared to $44,099,000 or 4.21 percent at March 31, 2010.First quarter net charge-offs were $2,347,000 compared to net charge-offs of $3,387,000 for the same period in 2010.The provision for loan losses for the first quarter of 2011 was $4,360,000 compared to $5,320,000 for the first quarter of 2010.The lower provision for loan losses was primarily due to the $49 million smaller loan portfolio, lower net charge-offs and stabilizing credit quality trends. Helmken added, “We continue to build our allowance for loan losses, which exceeds $22 million and is now 2.73 percent of loans.We believe that our reserve methodology is sound and that we must continue elevated provision levels until real estate values and sales activity have improved.We are encouraged by what we are seeing in that regard but are not yet comfortable with allowing the provision to return to more historical levels.” Helmken continued, “Our pre-tax, pre-provision core earnings continue to be very strong and we remain confident in our strategic and operational direction.With strong capital levels and core earnings, we will aggressively address any asset quality issues.” Net interest income increased $415,000, or 4.9 percent, in the first quarter 2011 versus the first quarter 2010.First quarter net interest margin increased to 3.73 percent in 2011 as compared to 3.64 percent in 2010, primarily due to a lower cost on interest-bearing deposits.This was partially offset by a decrease in the yield on interest-earning assets.The cost of interest-bearing deposits decreased from 1.66 percent for the first three months of 2010 to 1.18 percent for the same period in 2011, primarily due to -1- the repricing of time deposits in the current low interest rate environment.The yield on earning assets decreased from 5.27 percent for the first three months of 2010 to 4.89 percent for the first three months of 2011 which was primarily a result of the Company holding, on average, $77.5 million more in lower yielding interest-bearing deposits and investments during the first quarter of 2011 than the same period in 2010.The Company received $174 million in cash when it acquired the deposits and certain assets of First National Bank, Savannah in an FDIC-assisted transaction in June, 2010 and much of this liquidity was invested in interest-bearing deposits and investments.Since this transaction, the Company has allowed much of its brokered and higher priced time deposits to run-off in order to reduce this excess liquidity and improve the net interest margin.The Company on average held $25.7 million less in interest-bearing deposits and investments during the first quarter of 2011 compared to the fourth quarter of 2010 and the yield on earning assets increased from 4.83 percent in the fourth quarter of 2010 to 4.89 percent during the first quarter of 2011.The Company continues to aggressively manage the pricing on deposits and the use of wholesale funds to mitigate the amount of margin compression. Noninterest income decreased $655,000, or 29 percent, in the first quarter of 2011 versus the same period in 2010 due to a $249,000 lower gain on the sale of securities, a $85,000 decline in service charges on deposits and a $275,000 decrease in other operating income.The decrease in other operating income was due to the Company recording a $308,000 gain on a bank-owned life insurance policy payout in which the Company was the beneficiary during the first quarter of 2010. Noninterest expense decreased $314,000, or 4.9 percent, to $6,113,000 in the first quarter 2011 compared to the same period in 2010.Information technology expense declined $93,000, or 19 percent, and losses from write-downs and sales of foreclosed assets decreased $295,000, or 56 percent.This was partially offset by $92,000, or 24 percent, higher FDIC deposit insurance premiums.The Company renegotiated and renewed its contract with its core processor resulting in the decline in its information technology expense.The increase in the FDIC premiums was due in part to scheduled rate increases effective after the first quarter of 2010.The recent changes to the FDIC assessment process are not effective until the second quarter 2011. The Savannah Bancorp, Inc. (“SAVB” or “Company”), a bank holding company for The Savannah Bank, N.A., Bryan Bank & Trust (Richmond Hill, Georgia), and Minis & Co., Inc., is headquartered in Savannah, Georgia and began operations in 1990.SAVB has eleven branches in Coastal Georgia and South Carolina.Its primary businesses include loan, deposit, trust, asset management, and mortgage origination services provided to local customers. Forward-Looking Statements This press release contains statements that constitute “forward-looking statements” within the meaning of the Securities Act of 1933 and the Securities Exchange Act of 1934 as amended by the Private Securities Litigation Reform Act of 1995.These forward-looking statements include, among others, statements identified by words or phrases such as “potential,” “opportunity,” “believe,” “expect,” “anticipate,” “current,” “intention,” “estimate,” “assume,” “outlook,” “continue,” “seek,” “plans,” “achieve,” and similar expressions, or future or conditional verbs such as “will,” “would,” “should,” “could,” “may” or similar expressions.These statements are based on the current beliefs and expectations of our management and are subject to significant risks and uncertainties.There can be no assurance that these transactions will occur or that the expected benefits associated therewith will be achieved.A number of important factors could cause actual results to differ materially from those contemplated by our forward-looking statements in this press release.Many of these factors are beyond our ability to control or predict.These factors include, but are not limited to, those found in our filings with the Securities and Exchange Commission, including our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K.We believe these forward-looking statements are reasonable; however, undue reliance should not be placed on any forward-looking statements, which are based on current expectations.We do not assume any obligation to update any forward-looking statements as a result of new information, future developments or otherwise. Contacts:John C. Helmken II, President and CEO, 912-629-6486 Michael W. Harden, Jr., Chief Financial Officer, 912-629-6496 Attachments -2- The Savannah Bancorp, Inc. and Subsidiaries First Quarter Financial Highlights March 31, 2011 and 2010 ($ in thousands, except share data) (Unaudited) % Balance Sheet Data as of March 31 2010 Change Total assets $ 1,038,571 $ 1,046,645 Interest-earning assets 928,915 Loans 868,516 Other real estate owned 7,374 90 Deposits 901,792 Interest-bearing liabilities 870,238 Shareholders' equity 77,905 10 Loan to deposit ratio % 96.31 % Equity to assets % 7.44 % 11 Tier 1 capital to risk-weighted assets % 10.45 % Total capital to risk-weighted assets % 11.71 % Outstanding shares 5,938 21 Book value per share $13.12 Tangible book value per share $12.71 Market value per share $10.61 Loan Quality Data Nonaccruing loans $35,579 Loans past due 90 days – accruing Net charge-offs 3,387 Allowance for loan losses 19,611 14 Allowance for loan losses to total loans % 2.26 % 21 Nonperforming assets to total assets % 4.21 % 11 Performance Data for the First Quarter Net income (loss) $(488) Return on average assets % (0.19) % Return on average equity % (2.50) % Net interest margin % 3.64 % Efficiency ratio % 60.01 % Per share data: Net income (loss) – basic $(0.08) Net income (loss) – diluted $(0.08) Dividends $0.02 NM Average shares (000s): Basic 5,936 21 Diluted 5,936 21 -3- The Savannah Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets ($ in thousands, except share data) (Unaudited) March 31, Assets Cash and due from banks $45,685 Federal funds sold 9,205 Interest-bearing deposits in banks 5,259 Cash and cash equivalents 60,149 Securities available for sale, at fair value (amortized cost of $121,310 and $81,514) 82,128 Loans, net of allowance for loan losses of $22,363 and $19,611 848,905 Premises and equipment, net 15,494 Other real estate owned 7,374 Bank-owned life insurance 6,155 Goodwill and other intangible assets, net 2,462 Other assets 23,978 Total assets $ 1,038,571 $ 1,046,645 Liabilities Deposits: Noninterest-bearing $94,836 Interest-bearing demand 120,643 Savings 18,266 Money market 259,893 Time deposits 408,154 Total deposits 901,792 Short-term borrowings 17,854 Other borrowings 15,456 FHLB advances 19,662 Subordinated debt 10,310 Other liabilities 3,666 Total liabilities 968,740 Shareholders' equity Preferred stock, par value $1 per share:shares authorized 10,000,000, none issued - - Common stock, par value $1 per share: shares authorized 20,000,000, issued 7,201,346 and 5,938,189 5,938 Additional paid-in capital 38,644 Retained earnings 32,776 Treasury stock, at cost, 2,210 and 500 shares (1) Accumulated other comprehensive income, net 548 Total shareholders' equity 77,905 Total liabilities and shareholders' equity $ 1,038,571 $ 1,046,645 -4- The Savannah Bancorp, Inc. and Subsidiaries Consolidated Statements of Income for the Three Months and Five Quarters Ending March 31, 2011 ($ in thousands, except per share data) (Unaudited) For the Three Months Ended Q1-11/ / March 31, % First Fourth Third Second First Q1-10 Chg Quarter Quarter Quarter Quarter Quarter % Chg Interest and dividend income Loans, including fees $11,618 Investment securities 56 561 56 Deposits with banks 32 8 32 37 80 24 8 Federal funds sold 1 6 1 - 9 3 6 Total interest and dividend income 12,193 Interest expense Deposits 3,275 Borrowings & sub debt 393 FHLB advances 89 96 89 78 91 96 Total interest expense 3,764 Net interest income 8,429 Provision for loan losses 5,320 Net interest income after the provision for loan losses 44 3,109 44 Noninterest income Trust and asset management fees 633 Service charges on deposits 455 Mortgage related income, net 14 89 14 76 89 Gain (loss) on sale of securities 18 467 Gain (loss) on hedges - 16 - - Other operating income 636 Total noninterest income 2,280 Noninterest expense Salaries and employee benefits 3,040 Occupancy and equipment 893 FDIC deposit insurance 24 388 24 Information technology 495 Loss on sale of foreclosed assets 528 Other operating expense 12 1,083 12 Total noninterest expense 6,427 Income (loss) before income taxes NM (1,038) NM Income tax expense (benefit) (550) Net income (loss) $(488) Net income (loss) per share: Basic $ (0.08) $ (0.26) $ (0.22) $ (0.01) $ (0.08) Diluted $ (0.08) $ (0.26) $ (0.22) $ (0.01) $ (0.08) Average basic shares (000s) 21 5,938 21 Average diluted shares (000s) 21 5,938 21 Performance Ratios Return on average equity 0.59% (2.50)% 0.59% (8.43)% (6.91)% (0.31)% (2.50)% Return on average assets 0.05% (0.19)% 0.05% (0.69)% (0.54)% (0.02)% (0.19)% Net interest margin 3.73% 3.64% 3.73% 3.57% 3.02% 3.54% 3.64% Efficiency ratio 58.39% 60.01% 58.39% 63.22% 76.41% 65.38% 60.01% Average equity 79,016 Average assets 1,032,454 Average interest-earning assets 938,805 -5- Capital Resources The banking regulatory agencies have adopted capital requirements that specify the minimum level for which no prompt corrective action is required.In addition, the FDIC assesses FDIC insurance premiums based on certain “well-capitalized” risk-based and equity capital ratios.As of March 31, 2011, the Company and the Subsidiary Banks exceeded the minimum requirements necessary to be classified as “well-capitalized.” Total tangible equity capital for the Company was $82.1 million, or 7.90 percent of total assets at March 31, 2011.The table below includes the regulatory capital ratios for the Company and each Subsidiary Bank along with the minimum capital ratio and the ratio required to maintain a well-capitalized regulatory status. Well- ($ in thousands) Company Savannah Bryan Minimum Capitalized Qualifying Capital Tier 1 capital $ 87,812 $ 64,463 $ 21,489 - - Total capital - - Leverage Ratios Tier 1 capital to average assets 8.39% 8.30% 8.34% 4.00% 5.00% Risk-based Ratios Tier 1 capital to risk- weighted assets 11.29% 11.32% 11.00% 4.00% 6.00% Total capital to risk- weighted assets 12.56% 12.59% 12.28% 8.00% 10.00% Tier 1 and total capital at the Company level includes $10 million of subordinated debt issued to the Company’s nonconsolidated subsidiaries.Total capital also includes the allowance for loan losses up to 1.25 percent of risk-weighted assets. -6- The Savannah Bancorp, Inc. and Subsidiaries Allowance for Loan Losses and Nonperforming Assets (Unaudited) First Fourth Third Second First ($ in thousands) Quarter Quarter Quarter Quarter Quarter Allowance for loan losses Balance at beginning of period $ 20,350 $ 19,519 $ 18,775 $ 19,611 $ 17,678 Provision for loan losses Net charge-offs Balance at end of period $ 22,363 $ 20,350 $ 19,519 $ 18,775 $ 19,611 As a % of loans 2.73% 2.46% 2.34% 2.21% 2.26% As a % of nonperforming loans 64.38% 56.69% 47.56% 45.59% 53.40% As a % of nonperforming assets 45.87% 41.45% 38.44% 38.33% 44.47% Net charge-offs as a % of average loans (a) 1.21% 2.26% 2.03% 2.26% 1.63% Risk element assets Nonaccruing loans $ 33,921 $ 32,836 $ 40,837 $ 39,001 $ 35,579 Loans past due 90 days – accruing Total nonperforming loans Other real estate owned Total nonperforming assets $ 48,752 $ 49,099 $ 50,780 $ 48,978 $ 44,099 Loans past due 30-89 days $ 11,164 $ 10,757 $ 10,259 $ 13,740 Nonperforming loans as a % of loans 4.24% 4.34% 4.93% 4.85% 4.23% Nonperforming assets as a % of loans and other real estate owned 5.85% 5.85% 6.03% 5.72% 5.03% Nonperforming assets as a % of assets 4.69% 4.60% 4.63% 3.97% 4.21% (a) Annualized -7- The Savannah Bancorp, Inc. and Subsidiaries Loan Concentration Schedule March 31, 2011 and December 31, 2010 ($ in thousands) % of Total % of Total % Change ($) Non-residential real estate Owner-occupied $ 126,066 15 $ 122,753 15 Non owner-occupied 23 191,255 23 Construction 1 3,157 - Commercial land and lot development 5 39,882 5 Total non-residential real estate 44 357,047 43 Residential real estate Owner-occupied – 1-4 family 10 81,293 10 Non owner-occupied – 1-4 family 19 160,426 19 Construction 2 13,502 2 13 Residential land and lot development 8 68,681 8 Home equity lines 6 55,917 7 Total residential real estate 45 379,819 46 Total real estate loans 89 736,866 89 Commercial 9 74,889 9 Consumer 2 15,026 2 Unearned fees, net - (219) - Total loans, net of unearned fees $ 819,152 $ 826,562 -8- The Savannah Bancorp, Inc. and Subsidiaries Average Balance Sheet and Rate/Volume Analysis – First Quarter, 2011 and 2010 Taxable-Equivalent (a) Variance Average Balance Average Rate Interest (b) Attributable to QTD QTD QTD QTD QTD QTD Vari- 03/31/11 03/31/10 03/31/11 03/31/10 03/31/11 03/31/10 ance Rate Volume ($ in thousands) (%) ($ in thousands) ($ in thousands) Assets Interest-bearing deposits $8 Investments - taxable 6 Investments - non-taxable 74 77 7 Federal funds sold 1 6 4 Loans (c) Total interest-earning assets Noninterest-earning assets $ 1,054,263 $ 1,032,454 Total assets Liabilities and equity Deposits $ 122,818 NOW accounts 12 Savings accounts 10 20 1 Money market accounts 57 Money market accounts - institutional 57 CDs, $100M or more 67 CDs, broker Other time deposits 23 Total interest-bearing deposits 53 Short-term/other borrowings 35 FHLB advances 89 85 4 4 - Subordinated debt 74 73 1 1 - Total interest-bearing liabilities 24 Noninterest-bearing deposits Other liabilities Shareholders' equity $ 1,054,263 $ 1,032,454 Liabilities and equity Interest rate spread Net interest margin Net interest income $ 8,852 $ 8,437 Net earning assets $ 912,366 $ 877,965 Average deposits Average cost of deposits 86% 96% Average loan to deposit ratio (a) This table shows the changes in interest income and interest expense for the comparative periods based on either changes in average volume or changes in average rates for interest-earning assets and interest-bearing liabilities.Changes which are not solely due to rate changes or solely due to volume changes are attributed to volume. (b) The taxable equivalent adjustment results from tax exempt income less non-deductible TEFRA interest expense and was $8 in the first quarter 2011 and 2010, respectively. (c) Average nonaccruing loans have been excluded from total average loans and categorized in noninterest-earning assets. -9-
